DETAILED ACTION
Claims 1 - 4 of U.S. Application No. 16335824 filed on 03/22/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/22/2019, 06/15/2020, and 12/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 20140154086; Hereinafter, “Chung”).
Regarding claim 1: Chung discloses an automotive alternator (title) rotor (15) comprising: a pair of magnetic pole cores (1) that each comprise a plurality of magnetic pole claws (6 as shown in fig. 3, and also in claim 1); 
a field coil (3) that is disposed on the magnetic pole core (1; fig. 2); and 

a base portion (23; fig. 3) that is fixed (by welding; para [0026]) to an axial end surface (11; fig. 3) of the magnetic pole core (1); and 
a plurality of vane portions (25) that protrude axially from the base portion (23); and a jamming suppressing portion (slot 13, and its tabs 35, 37) that suppresses jamming together (as seen in fig. 3, and 6, the slots 13 having tabs 35,37 that will not fit in another slit 13 when stacked on top of each other because the distance between 35 and 37 is the same in the stacked fans 5 which is smaller than the opening of slot 13 of another fan 5) of cooling fans (5) when one of the cooling fans (5) is stacked on another of the cooling fans (5) is disposed on the base portion (23).

    PNG
    media_image1.png
    820
    800
    media_image1.png
    Greyscale

Regarding claim 2/1: Chung discloses the limitations of claim 1 and further discloses that the jamming suppressing portion (13, 35, 37) is configured by a portion of the base portion (fig. 3) being bent and raised in an axial direction (the axial direction is represented by the dashed line in fig. 3).
Regarding claim 3/1: Chung discloses the limitations of claim 1 and further the jamming suppressing portion (13, 35, 37) is disposed so as to be spaced apart from the vane portion (25; fig. 3).
Regarding claim 4/2/1: Chung discloses the limitations of claim 2 and further the jamming suppressing portion (13, 35, 37) is disposed so as to be spaced apart from the vane portion (25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10630146 discloses rotor of alternating current (AC) generator for vehicles, has several blade portions arranged by axial direction from base position spaced a portion from base portion in which base rib is arranged in parallel with extension direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832